Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160051742 (herein Strohhofer).	
Regarding claim 1, Strohhofer teaches An apparatus for measuring a parameter of a fluid passing through a conduit (dialysis machine 300, [0123]), the apparatus comprising: 
a chamber forming a part of said conduit (housing 110, [0016]), said chamber having an inlet for receiving fluid from a first part of said conduit and an outlet for delivering fluid to a second part of said conduit (inlet 74, outlet 76, [0075]); 
a refractometer having an optically transparent window with a face forming a part of an inner wall of said chamber (detection of refracted light radiation exiting the dialyzer apparatus 100 after refraction may occur in a space-resolved fashion at a site of the sensor device 200, [0146]; window 114, [0089]); and 
a flow-interrupting valve for temporarily interrupting the flow of fluid through said chamber (entry valve 72, [0075]); 
in which at least a part of said face of the window is positioned at a location below the uppermost part of the chamber, and faces in a direction other than vertically downward (window 114 is shown in Fig. 2B facing to the left).
Regarding claim 2, Strohhofer teaches in which said refractometer comprises a light source outside said chamber arranged to project light toward fluid within said chamber through said window (radiation transmitting unit 240, [0089]), and a refractive index sensor also outside said chamber for receiving light from said light source reflected by said fluid (radiation receiving unit 220, [0092]), in which said light source is arranged to direct light toward said chamber through said part of said face of the window, and in which said refractive index sensor is arranged to receive light reflected from an interface between said face of the window and fluid within said chamber through said part of said face of the window ([0089]-[0094] teaches steps of functionality of sensor 200 that corresponds to the functionality of the present invention).
Regarding claim 3, Strohhofer teaches in which said face of the window forms a part of a bottom wall of said chamber and faces substantially vertically upward toward the interior of said chamber (see window 118 in Fig. 2B that is a bottom part of housing 100).
Regarding claim 4, Strohhofer teaches in which said face of the window forms a part of a side wall of said chamber and faces substantially horizontally toward the interior of said chamber (see window 114 in Fig. 2B that is a side part of housing 100).
Regarding claim 5, Strohhofer teaches in which said refractometer comprises a light source outside said chamber arranged to project light toward fluid within said chamber through said window (radiation transmitting unit 240, [0089]), and a refractive index sensor also outside said chamber for receiving light from said light source reflected by said fluid (radiation receiving unit 220, [0092]), in which said light source is arranged to direct light toward said chamber through said part of said face of the window, in which said refractive index sensor is arranged to receive light reflected from an interface between said face of the window and fluid within said chamber through said part of said face of the window, and in which said face of the window forms a part of a bottom wall of said chamber and faces substantially vertically upward toward the interior of said chamber ([0089]-[0094] teaches steps of functionality of sensor 200 that corresponds to the functionality of the present invention using window region 118 in Fig. 2B, when housing 100 is oriented horizontally as shown in Fig. 4).
Regarding claim 6, Strohhofer teaches in which said refractometer comprises a light source outside said chamber arranged to project light toward fluid within said chamber through said window (radiation transmitting unit 240, [0089]), and a refractive index sensor also outside said chamber for receiving light from said light source reflected by said fluid (radiation receiving unit 220, [0092]), in which said light source is arranged to direct light toward said chamber through said part of said face of the window, in which said refractive index sensor is arranged to receive light reflected from an interface between said face of the window and fluid within said chamber through said part of said face of the window, and in which said face of the window forms a part of a side wall of said chamber and faces substantially horizontally toward the interior of said chamber ([0089]-[0094] teaches steps of functionality of sensor 200 that corresponds to the functionality of the present invention using window region 114 in Fig. 2B, when housing 100 is oriented horizontally as shown in Fig. 4).
Regarding claim 7, Strohhofer teaches in which said outlet has an opening in an inner wall of said chamber, through which fluid flows from said chamber through said outlet, and in which the lowermost part of said opening is located at a level higher than the level of the uppermost part of said inlet (Fig. 3A teaches locations of inlet 74 and outlet 76).
Regarding claim 8, Strohhofer teaches in which said refractometer comprises a light source and a sensor (radiation transmitting unit 240, [0089], radiation receiving unit 220, [0092]), said light source and sensor being arranged so that light from the light source is directed toward said chamber through a region of said refractometer window and reflected from an interface between said face of said window and fluid in said chamber through said region of the refractometer window ([0089]-[0094] teaches steps of functionality of sensor 200 that corresponds to the functionality of the present invention), in which said outlet has an opening in an inner wall of said chamber, through which fluid flows from said chamber through said outlet, and in which the lowermost part of said opening is located at a level higher than the uppermost part of said region of the refractometer window (Fig. 3A teaches locations of inlet 74 and outlet 76).
Regarding claim 9, Strohhofer teaches in which said flow-interrupting valve is located in said first part of the conduit (entry valve 72, [0075], Fig. 1).
Regarding claim 10, Strohhofer teaches in which said flow-interrupting valve is located in said first part of the conduit (entry valve 72, [0075], Fig. 1) and includes a by-pass port for allowing continued flow of fluid through said valve through a path other than through said chamber when flow through said chamber is interrupted (dialysate circuit 40 moreover comprises a bypass line 48 to the dialysate region 170 of the dialyzer apparatus 100. The bypass line 68 may be opened and closed with a bypass valve 66 and allows dialysate to bypass the dialysate region 170 and move from the dialysate inlet 64 directly to the dialysate outflow 84, [0076]).
Regarding claim 11, Strohhofer teaches in which said flow-interrupting valve is located in said first part of the conduit (entry valve 72, [0075], Fig. 1), and including a second valve connected to a portion of said first part of the conduit upstream of said flow-interrupting valve, whereby said second valve can be opened to allow continued flow of fluid through a by-pass path from said first part of the conduit upstream of said flow-interrupting valve (bypass valve 66, [0076]).
Regarding claim 12, Strohhofer teaches including a valve control actuator and a valve control responsive to said actuator for automatically closing said flow-interrupting valve for a predetermined interval (dialysis machine 300 also comprises a control unit 320 that is designed to control the components of the dialysate circuit 40, [0123]).
Regarding claim 13, Strohhofer teaches An apparatus for measuring a parameter of a fluid passing through a conduit (dialysis machine 300, [0123]), the apparatus comprising: 
a chamber forming a part of said conduit (housing 110, [0016]), said chamber having an inlet for receiving fluid from a first part of said conduit and an outlet for delivering fluid to a second part of said conduit (inlet 74, outlet 76, [0075]); 
a refractometer having an optically transparent window with a face forming a part of an inner wall of said chamber (detection of refracted light radiation exiting the dialyzer apparatus 100 after refraction may occur in a space-resolved fashion at a site of the sensor device 200, [0146]; window 114, [0089]); and 
a flow-interrupting valve for temporarily interrupting the flow of fluid through said chamber (entry valve 72, [0075]); 
in which at least a region of said face of the window is positioned at a location below the uppermost part of the chamber and, faces in a direction other than vertically downward (window 114 is shown in Fig. 2B facing to the left); 
in which said refractometer comprises a light source outside said chamber arranged to project light toward fluid within said chamber through said window(radiation transmitting unit 240, [0089]), and a refractive index sensor also outside said chamber for receiving light from said light source reflected by said fluid (radiation receiving unit 220, [0092]), in which said light source is arranged to direct light toward said chamber through said region of said face of the window, in which said refractive index sensor is arranged to receive light reflected from an interface between said face of the window and fluid within said chamber through said region of said face of the window  ([0089]-[0094] teaches steps of functionality of sensor 200 that corresponds to the functionality of the present invention); 
in which said outlet has an opening in an inner wall of said chamber, through which fluid flows from said chamber through said outlet (outlet 76, Fig. 2A); 
in which the lowermost part of said opening is located at a level higher than the uppermost part of said region of said face of said window (Fig. 2A teaches location of outlet 76 in relation to window 114 which is location in sensor device 200); and 
in which said flow-interrupting valve is located in said first part of the conduit (Fig. 3A teaches location of valve 72).

Allowable Subject Matter
	Claims 14-16 are allowed.
	Regarding claim 14-16, the prior art does not teach, “interrupting the flow of said metal working fluid through said chamber; and after a predetermined interval following the interruption of flow of said metal working fluid, measuring the refractive index of a portion of the fluid in said chamber by means of a refractometer having a window forming part of a wall of said chamber, by causing light from a light source external to said chamber to be reflected to a refractive index sensor also external to said chamber, from an interface between the fluid in said chamber and a surface of said window facing the interior of said chamber; in which said predetermined interval is sufficient to allow said contaminants to move away from said interface by flotation.” Strohhofer teaches many limitations of the present invention but dialysis is not analogous art to tramp oil and contamination of a metal working fluid. Use of refractometers to determine a parameter of a coolant is known and taught by WO 2020126457 (herein Katzenmeier). Katzenmeier teaches much of the present invention but is silent regarding details of the interval following interruption of flow. Strohhofer teaches equivalent time intervals in [0156] but as previously stated, it would not be obvious to one of ordinary skill to use the intervals of Strohhofer with the teaching of Katzenmeier because they are not analogous art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852                                                                                                                                                                                                        /WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852